Citation Nr: 1501910	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  14-40 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at the Mayo Clinic in Waycross, Georgia on June 19-20, 2014.  


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, had unverified active service from September 1942 to January 1946.  This case is before the Board of Veterans' Appeals (Board) on appeal of a July 2014 determination by the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida.  It is noted that the treatment in question, which the Veteran received on June 19-20, 2014, was rendered by Mayo Clinic Health System in Waycross, which includes the Satilla Regional Medical Center in Waycross; for the sake of simplification in this document, the treatment provider is referred to as the Mayo Clinic.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On June 19-20, 2014, the Veteran received emergency treatment at the Mayo Clinic in Waycross, Georgia; such care was not authorized by VA in advance. 

2.  At the time the treatment was furnished at the Mayo Clinic, the Veteran did not have any service-connected disabilities and he was not a participant in a rehabilitation program; he did have coverage under a health-plan contract, namely, Medicare Parts A and B, for payment or reimbursement of expenses incurred secondary to such care.  


CONCLUSION OF LAW

The criteria for establishing entitlement to payment or reimbursement of unauthorized medical expenses are not met with respect to the expenses the Veteran incurred at the Mayo Clinic in Waycross, Georgia on June 19-20, 2014.  38 U.S.C.A. §§  1725, 5107(b) (West 2014); 38 C.F.R. § 17.1002 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  The statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence, as is the case here.  Dela Cruz, 15 Vet. App. at 149 (2001).  In other words, no amount of additional evidentiary development would change the result of this case; therefore, no VCAA notice is necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim").

Regardless, the Veteran was provided a VCAA notice letter in October 2014, albeit subsequent to the VAMC determination in July 2014 and the issuance of a September 2014 statement of the case.  The letter generally advised the Veteran of VA's duties to notify and assist, and of his duties to provide evidence or information to substantiate his claim.  While the VAMC did not readjudicate the claim after the issuance of the VCAA notice, the Veteran did not reply to the notice with any additional evidence other than a substantive appeal statement in October 2014, wherein he expressed his belief that VA should pay for the private medical care he received on June 19-20, 2014 (he said that he was experiencing excruciating chest pain and lived over 95 miles from the nearest VA facility to handle his complaint, and that his daughter had contacted the VA clinic in Waycross).  

Further, VA undertook to determine the Veteran's eligibility for payment or reimbursement of medical expenses incurred at a private facility in June 2014, including whether he had coverage under a health-plan contract for payment or reimbursement for the emergency treatment.  Therefore, considering such notifications and what VA has done and would do if the requested evidence was received from the Veteran, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and to assist.

Legal Criteria, Factual Background, and Analysis

The Veteran has filed a claim for payment or reimbursement for the cost of unauthorized private medical expenses incurred at the Mayo Clinic on June 19-20, 2014.  

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, there are three different possible theories of entitlement:  (1) the private medical services were authorized by VA; (2) the Veteran is entitled to payment or reimbursement for services not previously authorized that are related to or aggravated by a service-connected disability; or (3) the Veteran is entitled to payment or reimbursement for services not previously authorized relating to a nonservice-connected disability.  See 38 U.S.C.A. §§ 1703(a), 1725; and 1728(a).

Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.  Here, the record does not demonstrate that the treatment he received at the Mayo Clinic on June 19-20, 2014 was authorized in advance by VA, or that he made an application to VA for authorization within 72 hours after admission.  The Board acknowledges that in statements dated in July 2014 and October 2014, it was asserted that a nurse at the local VA clinic in Waycross was contacted to determine if the Veteran should be examined there in regard to excruciating chest pain he was having, but that the nurse advised him to go to the nearest emergency room (which turned out to be the Mayo Clinic).  It was also alleged that the nurse indicated that VA would cover the expense of the emergency room visit, and gave a telephone number to call to advise VA that the Veteran was having an emergency and required medical attention.  Purportedly, messages were left on that given phone number, but there was no return call.  It appears from a VA clinical tracking record in the file that a telephone call may indeed have been made to VA on June 19, 2014, as claimed.  However, there are no clinical notes to substantiate this or, more importantly, whether VA authorization was given to the Veteran for the non-VA emergency treatment.  Further, there is no evidence, and the Veteran does not assert, that he ever followed up on obtaining VA authorization within 72 hours after the hour of admission at the Mayo Clinic.  Despite the Veteran's assertions to the contrary, the record does not show that VA had authorized payment or reimbursement for the Veteran's treatment at the Mayo Clinic.  While it was typical of the VA clinic in Waycross not to make notes in a veterans file when advising them to proceed to the emergency room (as noted in a Report of Contact dated in August 2014, wherein the VAMC contacted the VA clinic in Waycross to ask about protocols regarding telephonics and emergencies), in this case there is no documentation that VA had furnished the Veteran with the authorization in question.  Accordingly, the Board finds that prior authorization was not obtained for the private medical treatment the Veteran received at the Mayo Clinic on June 19-20, 2014.  

When a Veteran receives treatment at a non-VA facility without prior authorization, there are two statutory provisions that offer an avenue for obtaining payment or reimbursement for medical expenses. 

Under 38 U.S.C.A. § 1728, to be entitled to payment or reimbursement for medical expenses incurred at a non-VA facility (including related travel expenses), there must be a showing that three criteria are met:  (a) the care and services rendered were (1) for an adjudicated service-connected disability, or (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i)(2); and (b) the services were rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and (c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  Failure to satisfy any one of the three criteria (a, b, or c) listed above precludes VA from paying unauthorized expenses of medical care, or any medical services including transportation, incurred at a private hospital.  See 38 C.F.R. § 17.120.

There is no indication from the record, nor has the Veteran alleged, that his treatment at the Mayo Clinic on June 19-20, 2014 was for an adjudicated service-connected disability, for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for the purpose of ensuring entrance or continued participation in a vocational rehabilitation program under 38 U.S.C. Chapter 31.  At the time of the medical treatment in question, the Veteran did not have any service-connected disability, nor was he participating in a vocational rehabilitation program.  Accordingly, he is not eligible for payment or reimbursement of the medical expenses under 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120.  Therefore, the outcome of this case is dependent upon whether he is eligible for payment or reimbursement of medical expenses under 38 U.S.C.A. § 1725.

To be eligible for payment or reimbursement under 38 U.S.C.A. § 1725, the claim must be filed within 90 days after the latest of the following:  (1) The date that the veteran was discharged from the facility that furnished the emergency treatment; (2) The date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay at the facility that included the provision of the emergency treatment; or (3) The date the veteran finally exhausted, without success, action to obtain payment from a third party.  See 38 C.F.R. §17.1004(d). 

The Veteran's claim was received in July 2014; thus, it was timely filed.  Nonetheless, as explained below, the criteria for eligibility for payment or reimbursement of the medical expenses in question under 38 U.S.C.A. § 1725 are not met. 

38 U.S.C.A § 1725(a) provides that VA shall reimburse certain veterans for the reasonable value of emergency treatment furnished the veteran in a non-Department facility.  Under 38 U.S.C.A § 1725(b) eligibility requires:  (1) the veteran is an active VA health-care participant, which means he is enrolled in the health care system established under section 1705(a) and received care within the 24-month period preceding the furnishing of such emergency treatment; and (2) the veteran is personally liable for payment, which means he is financially liable to the provider of emergency treatment for that treatment, has no entitlement to care or services under a health-plan contract, has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider, and is not eligible for reimbursement for medical care or services under 38 U.S.C.A. § 1728. 

The implementing regulation of the statute is 38 C.F.R. § 17.1002, which provides that payment or reimbursement for emergency services for nonservice-connected disabilities in non-VA facilities is made only if all [emphasis added] of the following are met:

 (a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

 (b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

 (c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

 (d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

 (e) The veteran is financially liable to the provider of emergency treatment for that treatment;

 (f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

 (g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and

 (h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

Notably, the provisions in 38 C.F.R. § 17.1002 are stated in the conjunctive, not disjunctive; that is, all of the enumerated criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The Board notes that changes were made to 38 C.F.R. § 17.1002, in December 2011 that were effective as of January 20, 2012.  See 76 Fed. Reg. 79 ,067-79,072 (Dec. 21, 2011).  These changes, however, are not applicable to this claim.

Further, effective May 21, 2012, VA published a final rule amending 38 C.F.R. § 17.1002 to conform to 2010 statutory changes.  See 77 Fed. Reg. 23,615 (April 20, 2012).  In the "Supplementary Information" section, addressing public comments to the proposed regulatory amendments, VA acknowledged a commenter's suggestion that VA remove the term "or in part" from the current 38 C.F.R. § 17.1002(f).  VA noted that the 2010 statutory changes removed the term "or in part" from 38 U.S.C.A. § 1725(b)(3)(C) (pertaining to contractual or legal recourse against a third party) and that 38 U.S.C.A. § 1725(b)(3)(B) (pertaining to a health-plan contract) had no such revisions.  VA stated, "In other words, section 1725(b)(3)(B) requires that the veteran have 'no entitlement to care or services under a health-plan contract,' which means that any entitlement, even a partial one, bars eligibility under section 1725(b)...  The current language of § 17.1002(f) clarifies the language of section 1725(b)(3)(B) by reiterating the veteran's liability for emergency treatment if such veteran has no health-plan contract 'in whole or in part.'"  VA respectfully declined to make any changes to the regulation based on this comment.

As noted above, in applying for payment or reimbursement for the emergency treatment he received on June 19-20, 2014, the Veteran must show that he meets all of the criteria under 38 U.S.C.A. § 1725.  Included in the list of conditions is the requirement that he have no coverage under a health-plan contract for payment, in whole or in part, for the emergency treatment he received.  38 C.F.R. § 17.1002(f).  Evidence in the file shows that the Veteran has not met all the listed conditions.  Specifically, VA documentation indicates that the Veteran has coverage under a health-plan contract, namely, Medicare Parts A and B, for payment or reimbursement of expenses incurred secondary to his care.  In a clinical tracking record maintained by VA, it is shown that the Veteran has been covered by Medicare Parts A and B since December 1986.  The term "health-plan contract" includes an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expenses of such services are paid.  38 U.S.C.A. § 1725(f)(2)(A); 38 C.F.R. § 17.1001(a)(2).  Thus, as the Veteran had coverage under a "health-plan contract" (i.e., Medicare) for his treatment, he is not entitled to coverage under the provisions of 38 U.S.C.A. § 1725 and its corresponding regulations.  The Board makes no determination as to whether the Veteran meets any of the other criteria, given that failure to satisfy even one of them precludes him from the benefits he seeks.  

The Board notes the assertion advanced in a letter dated in July 2014, which was accepted as a notice of disagreement with the VAMC's denial of the claim, that there was no additional insurance for payment of the instant claim, as the Veteran was informed that Medicare was not filed when there was VA coverage.  (This explains why, on the Health Insurance Claim Form (Form 1500) filed at the VAMC, the Veteran indicated that his sole insurance plan was the VA; it likewise is noted in the July 2014 letter that the Mayo Clinic told the Veteran to write VA on its "admittance papers".)  Regardless if a claim was filed through Medicare or not, the fact remains that the Veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, which precludes VA from paying or reimbursing him for the medical expenses he incurred in June 2014.  

The Board concludes that under the governing legal authority, there is no basis to establish entitlement to VA payment or reimbursement of the medical expenses the Veteran incurred at the Mayo Clinic on June 19-20, 2014.  While the Board may be sympathetic toward the Veteran and his claim, it nevertheless is bound by applicable VA statutes and regulations.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  The Board is without authority to grant the benefit sought simply because it might perceive the result to be equitable.  Accordingly, the claim must be denied.


ORDER

The appeal seeking payment or reimbursement of unauthorized medical expenses the Veteran incurred at the Mayo Clinic in Waycross, Georgia on June 19-20, 2014 is denied.  



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


